NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KERRY ALLEN JOHNSON,                            No.    20-35038

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01152-MC

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                       Argued and Submitted March 3, 2021
                                Portland, Oregon

Before: PAEZ and WATFORD, Circuit Judges, and TUNHEIM,** District Judge.

      Kerry Johnson appeals from the district court’s order affirming the

administrative law judge’s decision denying his application for disability insurance




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
                                                                         Page 2 of 6

benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401–34. We

reverse and remand for further proceedings.

      1. The administrative law judge (ALJ) erred at step 2 in concluding that

Johnson’s alleged carpal tunnel syndrome (CTS) and shoulder pain were not

medically determinable impairments. The ALJ reasoned that Johnson lacked a

diagnosis and laboratory tests verifying these conditions, and that Johnson had not

sought treatment for CTS from a healthcare provider. In our view, however, the

medical opinion of Dr. Nicholas Branting, an examining physician, provided the

“objective medical evidence from an acceptable medical source” necessary to

establish a medically determinable impairment. 20 C.F.R. § 404.1521.

      Dr. Branting provided the sole report from an examining physician in the

record. With regard to the alleged CTS, Dr. Branting observed that Johnson had

difficulty gripping small objects and had decreased sensation to touch. He noted a

positive Tinel’s test and a positive Phalen’s test, both with numbness and pain in

two fingers. With regard to the alleged shoulder pain, Dr. Branting observed a

limited range of motion in the shoulder joints. In the “Diagnoses” section of his

report, Dr. Branting concluded that Johnson “likely has bilateral carpal tunnel

syndrome and likely has some mild degenerative joint disease of the bilateral

glenohumeral joints.”
                                                                           Page 3 of 6

      The ALJ concluded that this report failed to provide a diagnosis of CTS and

bilateral glenohumeral degenerative joint disease. We disagree. That Dr. Branting

initially described these diagnoses as “likely” does not disqualify them as

diagnoses provided by an acceptable medical source, see 20 C.F.R. § 404.1521,

especially given that he later cited these diagnoses without qualification in

justifying his recommended functional limitations.

      Our decision in Ukolov v. Barnhart, 420 F.3d 1002 (9th Cir. 2005), does not

undermine this conclusion. In that case, the physician’s notes stated that she had

“not been able to establish a definite [] diagnosis” and there was little objective

medical evidence in the record. See id. at 1004–06. Here, in addition to providing

what he termed a “diagnosis,” Dr. Branting performed at least two medical tests

(the Tinel’s and Phalen’s tests) and recorded medical “signs” consistent with CTS.

See 20 C.F.R. § 404.1502(g) (defining “signs”). He likewise observed medical

signs consistent with shoulder pain, and neither diagnosis relied solely on

Johnson’s self-reported symptoms. That is sufficient to provide the objective

medical evidence from an acceptable medical source necessary to conclude that an

impairment is medically determinable, and SSR 96-4p did not require more. See

20 C.F.R. § 404.1502(f) (defining “objective medical evidence” as “signs,

laboratory findings, or both”); id. § 404.1521; see also SSR 96-4p, 1996 WL

374187, at *1–2 (July 2, 1996) (emphasizing that symptoms alone cannot establish
                                                                           Page 4 of 6

an impairment and reiterating that an impairment is based on objective medical

evidence).

      The ALJ’s observation that Johnson failed to seek treatment for his CTS

does not provide an adequate basis for rejecting Dr. Branting’s diagnosis. While a

failure to seek treatment may be relevant in assessing a claimant’s application for

disability, an ALJ cannot deny benefits because of the claimant’s inability to afford

treatment. See Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007). Although

Johnson did not explicitly cite his inability to pay as a reason he did not seek

treatment, he stated that he did not have medical insurance and therefore had to pay

out-of-pocket for medical care, and he repeatedly emphasized his limited financial

resources in his function report. This calls into question the propriety of the ALJ’s

reliance on Johnson’s lack of treatment in evaluating Dr. Branting’s opinion. In

any event, the lack of evidence of treatment in the record is not, on its own,

sufficient to provide the “clear and convincing” reasons required to reject the

opinion of an examining physician. See Lester v. Chater, 81 F.3d 821, 830–31 (9th

Cir. 1995).

      2. The ALJ also erred in giving little weight to the opinions of Dr. Branting

and the two reviewing physicians in assessing Johnson’s residual functional

capacity (RFC). The doctors unanimously concluded that Johnson is limited to

performing only light exertional work. See 20 C.F.R. § 404.1567(b) (defining
                                                                          Page 5 of 6

“light work” as “lifting no more than 20 pounds at a time with frequent lifting or

carrying of objects weighing up to 10 pounds,” which is consistent with Dr.

Branting’s recommended limitations on carrying and lifting). The ALJ rejected

Dr. Branting’s opinion because it was based on an impairment that the ALJ had

found non-medically determinable. As discussed above, however, the ALJ was

wrong to conclude that the CTS and shoulder pain were not medically

determinable impairments. The ALJ’s error at step 2 similarly undermined his

rejection of the reviewing physicians’ recommended limitations on the basis that

those reports relied on Dr. Branting’s report. Since Dr. Branting’s report was not

flawed in the way the ALJ suggested, the ALJ could not justify rejecting the

reviewing physicians’ reports for this reason.

      The ALJ also found that all three doctors’ opinions were not supported by

the “relatively weak objective evidence” in the record and were inconsistent with

the lack of significant treatment. These do not constitute “clear and convincing”

reasons to reject Dr. Branting’s opinion, especially since there is reason to question

whether the ALJ properly considered the lack of treatment in the record. See

Lester, 81 F.3d at 830–31. Accordingly, the ALJ’s rejection of the doctors’

unanimous recommended limitation to light work is not supported by substantial

evidence.
                                                                        Page 6 of 6

      3. We cannot declare these errors harmless because they were not

“inconsequential” to the ultimate disability determination. See Stout v. Comm’r,

Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006). Although the ALJ did

include some limitations in the RFC that accounted for Johnson’s CTS and

shoulder pain, the ALJ improperly rejected the recommended limitation that would

have had the greatest impact on Johnson’s RFC: the limitation to light work. Since

the record is relatively sparse and questions remain about (among other things) the

onset date of Johnson’s alleged disability, we remand for further proceedings. See

Dominguez v. Colvin, 808 F.3d 403, 407, 409–10 (9th Cir. 2015).

      REVERSED and REMANDED.